Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00715-CR

                                          Felix VILLARREAL,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR5623
                               Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 9, 2015

DISMISSED FOR WANT OF JURISDICTION

           On March 21, 2014, the trial court imposed sentence on Felix Villarreal and certified the

case was a plea-bargain case in which Villarreal had no right of appeal. Villarreal did not file a

motion for new trial. The deadline for filing a notice of appeal was therefore April 20, 2014. TEX.

R. APP. P. 26.2(a)(1). A notice of appeal was not filed until November 5, 2015, and the envelope

in which the notice of appeal was mailed was not postmarked until November 3, 2015.

           On November 5, 2015, Villarreal also filed a request in the trial court for permission to file

an out of time appeal because, as he alleges in his motion, he did not knowingly waive his right to
                                                                                        04-15-00715-CR


an appeal. Although we construe Villarreal’s request as a request to file a motion for extension of

time to file the notice of appeal, the request is untimely. See TEX. R. APP. P. 26.3.

        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if appeal is not timely perfected, court of appeals does not obtain jurisdiction to address merits

of appeal, and court may take no action other than to dismiss appeal; court may not suspend rules

to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions). Accordingly, we dismiss this appeal for lack of

jurisdiction.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-